The petitioner, Robert Aldrich, filed a G. L. c. 211, § 3, petition in the county court challenging an order of a Superior Court judge requiring him to wear a global positioning system (GPS) device as a condition of his pretrial release on bail. A single justice of this court denied the petition without a hearing. Before his appeal from the denial of that petition entered in this court, however, the respondent was tried, convicted, and sentenced in the underlying criminal case on charges of unarmed burglary, larceny over $250, and other offenses, and he is presently incarcerated pursuant to those conditions. The issues raised on appeal regarding the order requiring him to wear a GPS device as a condition of his pretrial release are thus moot. Significantly, the issues became moot long before the petitioner took this appeal; he was convicted and sentenced on the underlying charges some nine months before he filed his notice of appeal from the single justice’s denial of the G. L. c. 211, § 3, petition challenging the pretrial order. See LaChance v. Commonwealth, 437 Mass. 1013, 1014 (2002). Particularly where the issues raised on appeal are constitutional in nature, we decline to address them.

Appeal dismissed.